DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The updated claim set was received 11/15/2021. These amendments overcame the objections set forth prior regarding claims 26 and 32.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more drill bits as claimed in amended claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The updated claim set was received 11/15/2021. These amendments overcame the USC 112(B) rejection set forth prior regarding claim 15.
Claims 1, 2, 3, 7, 11, 13, 14, 17, 21-24, 26-28, and 32-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 21, and 32, “wherein the bone nail comprises two bone-nail pieces” is recited. This statement is not referred to in the specification, nor is it shown in the drawings. There is no clear suggestion of any bone nail comprising multiple pieces in the disclosure, and therefore these amendments constitute a new matter issue.
Claims 2, 3, 7, 11, 13, 14, 17, 22-24, 26-28, and 33-36 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelgawad, et al. (WO 2016168411 A1) (hereon referred to as Abdelgawad).
Regarding claim 36, Abdelgawad teaches a tibio-talar device for providing stabilizing support between a tibia and a talus (see Fig. 9) comprising: 
a bone nail (124) adapted to traverse the tibia (112) and the talus (116), wherein the bone nail is curved such that it is configured to traverse the tibia and to enter the talus at an angle, wherein the bone nail is angled from lateral to medial, and wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (see P. 7, ll. 11-26), and wherein a use of one or more screws with the bone nail is excluded (see Fig. 7, wherein the bone nail does not include screws).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 7, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Marreo (WO 2015017074 A1) in view of Appenzeller et al. (US 20140066932 A1) (hereon referred to as Appenzeller), and further in view of Siravo et al. (US 20140039496 A1) (hereon referred to as Siravo).
Marreo teaches a tibio-talar device for providing stabilizing support between a tibia and a talus comprising: 
a bone nail (101) adapted to traverse the tibia and the talus, wherein the bone nail is curved such that it is configured to traverse the tibia and to enter the talus at an angle (see Para. [0018]), wherein the bone nail is angled from lateral to medial, wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (see abstract of disclosure); and 
	One or more screws (109);
Wherein the bone nail has 2, 3, 4, 5, 6, 7, or 8 openings (see 5 openings in Fig. 2) that each are capable of engaging one of the one or more screws and wherein each of the one or more screws is adapted to engage one of the openings in the bone nail, wherein the openings are positioned along the length of the bone nail, and wherein the one or more screws (109) are configured to engage the bone nail (see Fig. 1) to lock its rotation in relation to the tibia and talus (see Fig. 2) (claim 1),
wherein the bone nail is contoured to lock proximally in the tibia from lateral to medial (see Para. [0018] and positioning shown in Fig. 2) (claim 3),
further comprising one or more openings to receive one or more screws that pass from the tibia or a fibula through the bone nail to the talus (see fig. 3 and see Para. [0017]) (claim 4),
 wherein substantially the entire length of the at least one of the screws is threaded (see labelled diagram of Fig. 2 below, noting that substantially the whole length of the screw comprises the threaded portion (claim 7),

    PNG
    media_image1.png
    420
    428
    media_image1.png
    Greyscale

wherein the one or more screws are configured to compress the tibia to the talus (note that depending on the orientation and size of the bones in the patients foot, the screws disclosed would be capable of compressing the tibia to the talus) (claim 33);
wherein the one or more screws are configured to compress a fibula to the tibia (note that depending on the orientation and size of the bones in the patients foot, the screws disclosed would be capable of compressing the fibula to the tibia) (claim 34);
wherein the one or more screws are configured to compress a fibula to the talus  (note that depending on the orientation and size of the bones in the patients foot, the screws disclosed would be capable of compressing the fibula to the talus) (claim 35);
however, Marreo fails to teach the bone nail having an upper portion, a middle portion, and a lower portion, and the upper portion is curved (claim 1), the middle portion is curved, and the lower portion is straight, wherein the bone nail comprises two bone-nail pieces (claim 1).
Appenzeller teaches a bone nail which transverses from lateral to medial within a bone, wherein the nail comprises a lower straight portion (17), a middle curved portion (portion of 52 adjacent head 17), and an upper curved portion (portion of 52 adjacent distalmost free end 50b) (see Fig. 1B). Note that the straight portion falls within the straight axis 14 (see Para. [0109]), creating an insertion axis, while the curved portions move along a curved axis 60c, as seen in Fig. 1B. 

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of Marreo to be straight as taught by Appenzeller (claim 1), as this would allow for the bone nail to extend dynamically into the tibia through the insertion axis, while still maintaining engagement with the lateral talus. It would furthermore be obvious to modify the bone nail of Marreo to comprise two pieces as taught by Siravo (claims 1), as this would prevent bony ingrowth.
Claims 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marreo (WO 2015017074 A1), and in view of Appenzeller et al. (US 20140066932 A1) (hereon referred to as Appenzeller), further in view of Garlock et al. (US 20170296241 A1) (hereon referred to as Garlock).
Marreo teaches an ankle arthrodesis nail kit comprising: 
A bone nail (101) adapted to traverse the tibia and the talus, wherein the bone nail is curved such that it is configured to traverse the tibia and to enter the talus at an angle (see Para. [0018]), wherein the bone nail is angled from lateral to medial, and wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (see abstract of disclosure); and 
	One or more locking screws (109), wherein for each one of the one or more locking screws, at least a portion of an end proximate to the head of the locking screw is not threaded and at least a portion of a distal end of the locking screw is threaded for engagement with the bone nail (see labelled Fig. 2 above);
Wherein the bone nail has 2, 3, 4, 5, 6, 7, or 8 openings (see 5 openings in Fig. 2) that each are capable of engaging one of the one or more locking screws and wherein each of the one or more locking claim 11);
wherein the bone nail is contoured to lock proximally in the tibia from lateral to medial (see Para. [0018]) (claim 13),
at least one of the locking screws is adapted to engage bone tissue with a threaded portion to enhance compression and stability of fusion (see engagement of locking screws 109 in bone in Fig. 2) (claim 17), however, Marreo fails to teach the bone nail having an upper portion, a middle portion, and a lower portion, and the upper portion is curved, the middle portion is curved, and the lower portion is straight (claim 11), comprising or more drill bits for drilling the tibia, the talus, or a fibula and for insertion of the one or more locking screws (claim 11), wherein at least one of the openings is threaded to engage the at least one of the one or more locking screws to compress the fibula to both the tibia and talus to enhance fusion (claim 14).
Appenzeller teaches a bone nail which transverses from lateral to medial within a bone, wherein the nail comprises a lower straight portion (17), a middle curved portion (portion of 52 adjacent head 17), and an upper curved portion (portion of 52 adjacent distalmost free end 50b) (see Fig. 1B), further comprising threaded openings to engage screws (see Para. [0030]). Note that the straight portion falls within the straight axis 14 (see Para. [0109]), creating an insertion axis, while the curved portions move along a curved axis 60c, as seen in Fig. 1B. 
Garlock teaches a bone nail (100) configured to be inserted by a drill bit (see Para. [0090]), which may aid in the implantation process for the bone nail.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of Marreo to be straight as taught by Appenzeller (claim 11), wherein the nail openings are threaded to receive screws (claim 14), as this would allow for the bone nail to extend dynamically into the tibia through the insertion axis, while still maintaining engagement with the lateral talus, and furthermore to utilize a drill with one or more drill bits as an insertion tool (claim 11) as disclosed by Garlock, as this would allow for easy insertion of the nail.
Claims 21-24 and 26-28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Marreo (WO 2015017074 A1) in view of Appenzeller et al. (US 20140066932 A1) (hereon referred to as Appenzeller), and further in view of Siravo et al. (US 20140039496 A1) (hereon referred to as Siravo).
Marreo teaches a method for conducting an ankle arthrodesis system for providing stabilizing support between a tibia and a talus, the method comprising: 
identifying a patient in need of an ankle arthrodesis (see para. [0002], which states that the nail is used to repair or treat an ankle joint injury or a degenerative joint disease of the ankle); 
inserting a bone nail (101) adapted to traverse the tibia and the talus, wherein the bone nail is curved such that it is configured to traverse the tibia (103) and to enter the talus (105) at an angle (see Para. [0018]), wherein the bone nail is angled from lateral to medial, wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (see abstract of disclosure), wherein the bone nail has 2, 3, 4, 5, 6, 7, or 8 openings (see 5 openings in Fig. 2) that each are capable of engaging one of one or more screws and wherein each of the one or more screws is adapted to lock into one of the openings in the bone nail, wherein the openings are positioned along the length of the bone nail, and wherein the one or more screws (109, 110, and/or 111) are configured to engage the bone nail to lock its rotation in relation to the tibia and the talus (see Para. [0017]); 
anchoring the bone nail without obstructing the subtalar joint (see Para. [0018]); and 
inserting one or more screws (109, 110, and/or 111) through one or more of the openings, wherein for each of the one or more screws, at least a portion of an end proximate to a head of the claim 21);
wherein at least one of the openings is defined further as being adapted for the bone nail to at least one of traverse from talus to tibia or traverse from tibia to talus (see opening for screw 111 in Fig. 3, also see Para [0017]) (claim 22),
wherein the bone nail is contoured to lock proximally in the tibia from lateral to medial (see Para. [0018]) (claim 23),
wherein the bone nail comprises one or more openings to receive screws that pass from the tibia or a fibula through the bone nail to the talus (see opening for screw 111 in Fig. 3, also see Para [0017]) (claim 24),
wherein one of the openings permits affixing the bone screw to the talus (see 5 openings in Fig. 2, noting that this functional recitation may be possible in one of the 5 openings) (claim 26),  
wherein the openings have a longitudinal axis from lateral to medial, and are horizontal (see openings configured to engage screws 109 and 110 in Fig. 3, which are positioned horizontally relative to the ankle) (claim 27),
wherein at least one of the screws is adapted to lock into the bone nail (see Fig. 3 and Para. [0017]) (claim 28).
Finally, Marreo teaches a tibio-talar device for providing stabilizing support between a tibia and a talus comprising: 
a bone nail (101) adapted to traverse the tibia and the talus, wherein the bone nail is curved such that it is configured to traverse the tibia and to enter the talus at an angle (see Para. [0018]), wherein the bone nail is angled from lateral to medial and anterior to posterior, wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (see abstract of the disclosure),

wherein the bone nail has 2, 3, 4, 5, 6, 7, or 8 openings (see 5 openings in Fig. 2) that each are capable of engaging one of the one or more locking screws using a surface or a locking mechanism, wherein the openings are positioned along the length of the bone nail, and wherein the one or more locking screws (109) are configured to engage the bone nail to lock its rotation in relation to the tibia and talus and are optionally configured to compress of two or more bones selected from tibia to talus, fibula to tibia, or fibula to talus (claim 32);
however, Marreo fails to teach the bone nail having an upper portion, a middle portion, and a lower portion, and the upper portion is curved, the middle portion is curved, and the lower portion is straight (claims 21 and 32), wherein the bone nail comprises two bone-nail pieces (claims 21 and 32).
Appenzeller teaches a bone nail which transverses from lateral to medial within a bone, wherein the nail comprises a lower straight portion (17), a middle curved portion (portion of 52 adjacent head 17), and an upper curved portion (portion of 52 adjacent distalmost free end 50b) (see Fig. 1B). Note that the straight portion falls within the straight axis 14 (see Para. [0109]), creating an insertion axis, while the curved portions move along a curved axis 60c, as seen in Fig. 1B. 
Siravo teaches a bone nail (see Fig. 1) which comprises two bone-nail pieces (100 and 400), which block the opening formed at the bottom of the nail, preventing bone growth into the implant (see Para. [0040]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of Marreo to be straight as taught by Appenzeller (claims 21 and 32), as this would allow for the bone screw to extend dynamically into the tibia through the insertion axis, while still maintaining engagement with the lateral talus. It would furthermore be obvious to modify the bone nail of Marreo to comprise two pieces as taught by Siravo (claims 21, and 32), as this would prevent bony ingrowth.

Response to Arguments
Applicant’s arguments with respect to the claims 1, 3, 4, 7, 11, 13, 14, 17, 21-24, 26-28, and 32-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773